EXHIBIT 10.2 [form8-k.htm]
 
URS Corporation
 
Restricted Stock Unit Award
 
Grant Notice
 
(2008 Equity Incentive Plan)
 
URS Corporation (the “Company”), pursuant to its 2008 Equity Incentive Plan (the
“Plan”), hereby grants to Participant rights (“Units”) to receive the number of
shares of the Company’s Common Stock described below in “Determination of Actual
Award” or, at Participant’s sole election prior to the vesting date, the cash
equivalent of such shares (“Award”).  This Award is subject to all of the terms
and conditions as set forth herein and in the Restricted Stock Unit Award
Agreement, the Restricted Stock Unit Award Election Form, the Plan and the
document titled “Performance Goals and Actual Awards,” each of which are
attached hereto and incorporated herein in their entirety.  Defined terms not
explicitly defined in this Grant Notice but defined in the Plan shall have the
same definitions as in the Plan.
 
Participant:
   
Date of Grant:
   
Vesting Commencement Date:
   
Target Number of Units Subject to Award:
   
(“Target Award”)
   
Maximum Number of Units Subject to Award:
 
200% of Target Award
(“Maximum Award”)
   



Determination of Actual Award:  One Unit shall represent the right to receive
one share of the Company’s Common Stock or the cash equivalent of such
share.  The actual number of Units subject to the Award (the “Actual Award”)
will be equal to a percentage of the Target Award specified above, which shall
be determined by the level of achievement by the Company of (a) a net income
goal measured on a cumulative basis for the three-year period set forth in the
document titled “Performance Goals and Actual Awards” attached hereto (the
“Applicable Performance Period”) and (b) a ROIC goal measured on an annual basis
averaged over the Applicable Performance Period, each as set forth in the
document titled “Performance Goals and Actual Awards” attached hereto; provided,
however, that (i) if the Company has not met a total shareholder return (“TSR”)
goal for the Applicable Performance Period, as set forth in the document titled
“Performance Goals and Actual Awards” attached hereto, such Actual Award shall
not exceed the Target Award specified above, and (ii) if the Company has met or
exceeded such TSR goal for such three-year period, such Actual Award shall not
exceed the Maximum Award specified above.  For purposes of the foregoing, such
net income goal, ROIC goal and TSR goal shall be established by the Compensation
Committee of the Board of Directors (the “Committee”) during the first 90 days
of the first fiscal year of the Applicable Performance Period, and the
achievement of such net income goal, ROIC goal and TSR goal shall be subject to
confirmation by the Committee after the audited financial results for the
applicable period have been prepared by the Company, in the Committee’s sole
discretion acting pursuant to the terms of the Plan (including, but not limited
to, Section 2(ii) regarding permissible adjustments in the method of calculating
the attainment of Performance Goals).


Vesting Schedule:  100% of the Units subject to the Actual Award shall vest on
the [    ] anniversary of the Vesting Commencement Date, provided that (i)
Participant’s Continuous Service has not terminated prior to such vesting date,
and (ii) the Company has achieved a level equal to at least 90% of the net
income goal and/or at least 90% of the ROIC goal, each as described in
“Determination of Actual Award” above.



 
i

--------------------------------------------------------------------------------

 

Additional Terms/Acknowledgements:  The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Grant Notice, the Restricted
Stock Unit Award Agreement, the Restricted Stock Unit Award Election Form, the
Plan and the document titled “Performance Goals and Actual Awards” attached
hereto.  Participant further acknowledges that this Grant Notice, the Restricted
Stock Unit Award Agreement, the Restricted Stock Unit Award Election Form, the
Plan and the document titled “Performance Goals and Actual Awards” attached
hereto set forth the entire understanding between Participant and the Company
regarding the award of the Units and the underlying Common Stock (or its cash
equivalent) and supersede all prior oral and written agreements on that subject
with the exception of awards previously granted and delivered to Participant
under the Plan.
 
URS Corporation
 
Participant
              By:
 
  By:
 
   
[NAME, TITLE]
   
[NAME]
 

 
 
Attachments:
Performance Goals and Actual Awards, Restricted Stock Unit Award Agreement,
Restricted Stock Unit Award Election Form and 2008 Equity Incentive Plan


 
ii

--------------------------------------------------------------------------------

 
 
Attachment I
 
PERFORMANCE GOALS AND ACTUAL AWARDS




 






 
iii

--------------------------------------------------------------------------------

 
 
PERFORMANCE GOALS AND ACTUAL AWARDS



 
The following terms apply to the Restricted Stock Unit Award with time and
performance-based vesting granted to you on [____, 2013].
 
Net Income Goal:  The net income goal referenced in the “Determination of Actual
Award” section of your Grant Notice is measured on a cumulative basis for the
three-year period consisting of the [              ] fiscal years.  This net
income goal will be established by the Committee during the first 90 days of the
[    ] fiscal year and will be equal to [        ] of the Company’s budgeted net
income for the [    ] fiscal year.
 
ROIC Goal:  For purposes of your Award, “ROIC” is defined as after tax operating
income divided by the sum of average net debt and total URS stockholders’ equity
for the applicable period.  The ROIC goal referenced in the “Determination of
Actual Award” section of your Grant Notice is measured on an annual basis
averaged over the three-year period consisting of the [       ] fiscal
years.  This ROIC goal will be established by the Committee during the first 90
days of the [    ] fiscal year.
 
TSR Goal:  The TSR goal referenced in the “Determination of Actual Award”
section of your Grant Notice is measured over the three-year period consisting
of the [      ] fiscal years.  This TSR goal is to equal or exceed the TSR of
the Russell 3000 index during such three-year period.
 
Actual Award:  Your Actual Award will be equal to (i) a percentage of the Target
Award specified in your Grant Notice, which will be determined by the level of
achievement by the Company of the net income goal and TSR goal, as set forth in
the “Net Income/TSR Table” below, plus (ii) a percentage of the Target Award
specified in your Grant Notice, which will be determined by the level of
achievement by the Company of the ROIC goal and TSR goal, as set forth in the
“ROIC/TSR Table” below.


Net Income/TSR Table
 
Net Income
Actual Award (Percentage of Target Award )
Percentage of Net Income Goal
If TSR Equals or Exceeds Index
If TSR is Less than Index
                                                                               
                                                         





 
iv

--------------------------------------------------------------------------------

 
 
Net Income
Actual Award (Percentage of Target Award )
Percentage of Net Income Goal
If TSR Equals or Exceeds Index
If TSR is Less than Index
                                         

 
ROIC/TSR Table
 
ROIC
Actual Award (Percentage of Target Award )
Percentage of ROIC Goal
If TSR Equals or Exceeds Index
If TSR is Less than Index
                                                                               
                                                         



 



 
v

--------------------------------------------------------------------------------

 
 
Attachment II
 
RESTRICTED STOCK UNIT AWARD AGREEMENT




 






 
vi

--------------------------------------------------------------------------------

 

URS Corporation
2008 Equity Incentive Plan
 
Restricted Stock Unit Award Agreement
 
Pursuant to the Restricted Stock Unit Award Grant Notice (“Grant Notice”) and
this Restricted Stock Unit Award Agreement (collectively, the “Award”) and in
consideration of your past services, URS Corporation (the “Company”) has awarded
you under its 2008 Equity Incentive Plan (the “Plan”) rights to receive the
number of shares of the Company’s Common Stock (the “Common Stock”) as indicated
in the Grant Notice or, at your sole election in writing prior to the vesting
date, the cash equivalent of such shares (“Units”).  This Restricted Stock Unit
Award Agreement shall be deemed to be agreed to by the Company and you upon your
execution of the Grant Notice to which it is attached.  Except where indicated
otherwise, defined terms not explicitly defined in this Restricted Stock Unit
Award Agreement or the Grant Notice but defined in the Plan shall have the same
definitions as in the Plan.
 
The details of your Award are as follows:
 
1. Vesting and Issuance.
 
(a) Subject to the limitations contained herein, your Units shall vest as
provided in your Grant Notice, and any portion of your Award that does not vest
due to either the termination of your Continuous Service or the failure to
satisfy a Performance Goal shall be canceled.  If the Company does not meet the
Performance Goal for the applicable Performance Period immediately preceding a
vesting date, then the portions of any and all Units subject to
time-and-performance-based vesting held by you otherwise scheduled to vest on
such vesting date, including but not limited to such portion of this Award,
shall be cancelled in accordance with the terms and conditions set forth in the
relevant Award and the Plan; provided, however, that, for purposes of
calculating whether the Performance Goal for a specific Performance Period has
been satisfied, any reversal of accrued compensation charges under generally
accepted accounting principles for the relevant Performance Period as a result
of the cancellation of any unvested stock awards due to the Company’s failure to
meet the Performance Goal for that Performance Period shall be
disregarded.  Notwithstanding the foregoing, any unvested Units subject to your
Target Award shall become vested in their entirety either (i) in the
circumstances providing for accelerated vesting under the terms of your written
Employment Agreement with URS Corporation, if any, as it may be amended from
time to time (the “Employment Agreement”), while your Employment Agreement is in
effect, or (ii) in the circumstances provided in Section 14(c) of the Plan
occurring after the Date of Grant.
 
(b) Subject to Section 11 below, as your Units vest, you will have the right to
elect, prior to the vesting date, to receive the amount of such vested Units on
the vesting date in the form of either shares of Common Stock or the cash
equivalent of such shares, provided that (i) if you elect to receive the amount
of such vested Units in the form of shares of Common Stock, your vested Units
shall be converted into shares of Common Stock and the Company shall issue to
you appropriate evidence representing such shares, either in the form of one or
more stock certificates or as uncertificated shares in electronic form, or in
any combination of the foregoing, and (ii) if you elect to receive the amount of
such vested Units in the form of the cash equivalent of such shares, the amount
of cash issuable to you in respect of such vested Units will be equal to the
number of such vested Units multiplied by the Fair Market Value of the Common
Stock on the date of issuance.  However, if a scheduled delivery date falls on a
date that is not a business day, such delivery date shall instead fall on the
next following business day.
 

 
vii

--------------------------------------------------------------------------------

 

(c) For purposes of this Award, the “Fair Market Value” of the Common Stock
shall have the same definition as in the Plan and means, if the Common Stock is
listed on any established stock exchange or traded on any established market,
the closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such exchange or market (or the exchange or market with
the greatest volume of trading in the Common Stock) on the last market trading
day prior to the day of determination, as reported in The Wall Street Journal or
such other source as the Board deems reliable.
 
2. Number of Shares.  The number of shares of Common Stock underlying the Units
may be adjusted from time to time for Capitalization Adjustments, as provided in
the Plan.
 
3. Payment.  This Award was granted in consideration of your past services to
the Company and its Affiliates.  Subject to Section 11 below, you will not be
required to make any payment to the Company with respect to your receipt of the
Award, vesting of the Units or the delivery of the shares of Common Stock or the
cash equivalent of such shares underlying the Units.
 
4. Dividends.  You will be entitled to receive additional Units in respect of
any dividends and other distributions paid with respect to a corresponding
number of shares subject to your Award; provided, however, that:
 
(i)           if any such dividends or distributions are paid in shares, you
will be credited with a number of additional Units equal to the number of shares
that would have been distributed on a number of shares equal to the number of
shares subject to your Award;
 
(ii)           if any such dividends or distributions are paid in cash, you will
be credited  with a number of additional Units equal to the amount of such
dividends or distributions divided by the Fair Market Value of the Common Stock
on the date of distribution (rounded down to the nearest whole share); and
 
(iii)           any such additional Units will be subject to the same forfeiture
restrictions, restrictions on transferability, and time, form and manner of
delivery as apply to the original Units subject to your Award.
 
5. Securities Law Compliance.  You will not be issued any shares of Common Stock
or the cash equivalent of such shares in respect of your vested Units unless
either (a) such shares are then registered under the Securities Act or (b) the
Company has determined that such issuance would be exempt from the registration
requirements of the Securities Act.  Your Award also must comply with other
applicable laws and regulations governing the Award, and you will not receive
shares of Common Stock or the cash equivalent of such shares in respect of your
vested Units if the Company determines that such receipt would not be in
material compliance with such laws and regulations.
 
6. Transfer Restrictions.  Prior to the time that they have been delivered to
you, you may not transfer, pledge, sell or otherwise dispose of the shares of
Common Stock or the cash equivalent of such shares underlying your Units.  For
example, you may not use shares or cash that may be issued in respect of your
Units as security for a loan.  This restriction on transfer will lapse upon
delivery to you of shares of Common Stock or the cash equivalent of such shares
in respect of your vested Units.  Your Award is not transferable, except by will
or by the laws of descent and distribution.  Notwithstanding the foregoing, you
may, by delivering written notice to the Company, in a form satisfactory to the
Company, designate a third party who, in the event of your death, shall
thereafter be entitled to receive any distribution of shares of Common Stock or
the cash equivalent of such shares in respect of vested Units, in accordance
with your election under Section 1(b) hereof, pursuant to this Restricted Stock
Unit Award Agreement.
 

 
viii

--------------------------------------------------------------------------------

 

7. Termination of Continuous Service.
 
(a) Except as may be provided in your Employment Agreement and subject to
Section 1 hereof, in the event your Continuous Service terminates for reasons
other than your death or Disability (as that term is defined in your Employment
Agreement or the Plan, as applicable), you will be credited with the vesting
that has accrued under your Award as of the date of your termination of
Continuous Service.  Except as may be provided in your Employment Agreement and
subject to Section 1 hereof, you will accrue no additional vesting of your Award
following your termination of Continuous Service.  To the extent your Award is
not vested on the date of your termination, it shall automatically lapse on such
date.
 
(b) In the event your Continuous Service terminates due to your death, any
unvested Units subject to your Target Award automatically shall become vested in
full as of the date of your death and your rights to receive any shares of
Common Stock or the cash equivalent of such shares in respect of all Units
vested under the Award as of such date, in accordance with your election under
Section 1(b) hereof, shall pass by will or the laws of descent and distribution;
provided, however, that you may designate a beneficiary to receive the shares of
Common Stock or the cash equivalent of such shares underlying vested Units, in
accordance with your election under Section 1(b) hereof, as set forth in Section
6 hereof.  Your Award shall automatically lapse following such vesting and
issuance of such shares of Common Stock or the cash equivalent of such shares.
 
(c) In the event your Continuous Service terminates due to your Disability (as
that term is defined in your Employment Agreement or the Plan, as applicable),
any unvested Units subject to your Target Award automatically shall become
vested in full as of the date of your termination of Continuous Service and you
shall receive any shares of Common Stock or the cash equivalent of such shares
in respect of all Units vested under the Award as of such date, in accordance
with your election under Section 1(b) hereof.  Your Award shall automatically
lapse following such vesting and issuance of such shares of Common Stock or the
cash equivalent of such shares.
 
8. Restrictive Legends.  Any shares of Common Stock issued in respect of your
vested Units shall be endorsed with appropriate legends determined by the
Company as applicable.
 
9. Award not a Service Contract.  Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to (i) alter the terms of
your Employment Agreement or (ii) create in any way whatsoever any obligation on
your part to continue in the employ of the Company or any Affiliate thereof, or
on the part of the Company or any Affiliate thereof to continue your employment
or service.  In addition, nothing in your Award shall obligate the Company or
any Affiliate thereof, their respective stockholders, boards of directors,
officers or employees to continue any relationship that you might have as a
director or consultant for the Company or any Affiliate thereof.
 
10. Unsecured Obligation.  Your Award is unfunded, and even as a holder of
vested Units subject to your Award, you shall be considered an unsecured
creditor of the Company with respect to the Company’s obligation, if any, to
distribute shares or cash pursuant to Section 6 hereof.  You shall not have
voting or any other rights as a stockholder of the Company with respect to any
Common Stock acquired pursuant to this Agreement until such Common Stock, if
any, is issued to you.  Nothing contained in this Agreement, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind or a fiduciary relationship between you and the Company or any other
person.
 

 
ix

--------------------------------------------------------------------------------

 

11. Withholding Obligations.
 
(a) At the time you receive a distribution of shares of Common Stock or the cash
equivalent of such shares in respect of vested Units pursuant to your Award, in
accordance with your election under Section 1(b) hereof, or at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for any sums required to satisfy the federal, state, local
and foreign tax withholding obligations of the Company or any Affiliate thereof,
if any, which arise in connection with such distribution.  Such withholding
obligations may be satisfied by your relinquishment of your right to receive a
portion of the shares or cash otherwise issuable to you in respect of vested
Units pursuant to the Award; provided, however, that you shall not be authorized
to relinquish your right to shares with a fair market value in excess of the
amount required to satisfy the minimum amount of tax required to be withheld by
law or the cash equivalent of such shares.
 
(b) Unless the tax withholding obligations of the Company and/or any Affiliate
thereof are satisfied, the Company shall have no obligation to deliver to you
any stock certificates or uncertificated shares or cash in respect of your
vested Units.
 
12. Notices.  Any notices provided for in your Award or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the last address you
provided to the Company.  Notwithstanding the foregoing, the Company may, in its
sole discretion, decide to deliver any documents related to participation in the
Plan and this Award by electronic means or to request your consent to
participate in the Plan by electronic means.  You hereby consent to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.
 
13. Miscellaneous.
 
(a)   The rights and obligations of the Company with respect to your Award shall
be transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns.
 
(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
 
(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.
 
14. Governing Plan Document.  Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan.  In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.
 

 
x

--------------------------------------------------------------------------------

 

Attachment III
 
ELECTION FORM
 

 
xi

--------------------------------------------------------------------------------

 

URS Corporation
2008 Equity Incentive Plan
 
Restricted Stock Unit Award Election Form
 
Please complete this Restricted Stock Unit Award Election Form (“Election Form”)
prior to the vesting date set forth in your Grant Notice and return a signed
copy to Gerald Desmond, Compensation Plans Manager of the Company, at least ten
(10) days prior to the vesting date set forth in your Grant Notice.


Defined terms not explicitly defined in this Election Form but defined in the
Restricted Stock Unit Award Agreement or the Plan shall have the same
definitions as in the Restricted Stock Unit Award Agreement or the Plan, as
applicable.
 
 
Election Regarding Payment of Vested Units Subject to Award
 
Please select one of the following alternatives:
 
 
¨
Payment in Stock.  I elect to receive all of the Units scheduled to vest on
_________, 20__ in the form of shares of Common Stock.

 
 
¨
Payment in Cash.  I elect to receive all of the Units scheduled to vest on
_________, 20__ in the form of cash (equal to the number of such vested Units
multiplied by the Fair Market Value of the Common Stock on the date of
issuance).

 
 
By executing this Election Form, I hereby acknowledge my understanding of and
agreement with all the terms and provisions set forth in this Election Form.
 
 
Name:                 
 
Signature:                      
 
Date:                 


 

 
 
 
 
 
 
 
 
xii

--------------------------------------------------------------------------------

 

Attachment IV
 
2008 EQUITY INCENTIVE PLAN
 


 


xiii

--------------------------------------------------------------------------------